Citation Nr: 0418655	
Decision Date: 07/13/04    Archive Date: 07/27/04

DOCKET NO.  02-07 676	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for a bilateral 
shoulder disability.

2.  Entitlement to service connection for a bilateral knee 
disability.

3.  Entitlement to service connection for a bilateral ankle 
disability.

4.  Entitlement to service connection for a low back 
disability. 


ATTORNEY FOR THE BOARD

Mary C. Suffoletta, Counsel 




INTRODUCTION

The veteran served on active duty from September 1956 to 
September 1959.

These matters come to the Board of Veterans' Appeals (Board) 
on appeal from a March 2002 decision that denied service 
connection for a bilateral shoulder disability, a bilateral 
knee disability, a bilateral ankle disability, a low back 
disability, and hearing loss.  The veteran filed a notice of 
disagreement (NOD) in April 2002, and the RO issued a 
statement of the case (SOC) later that same month.  The 
veteran filed a substantive appeal in June 2002.

In January 2003, the Board undertook additional development 
of the claims pursuant to the provisions of 38 C.F.R. § 19.9 
(2002).  Subsequently, the provisions of 38 C.F.R. § 19.9 
(2002)-essentially conferring upon the Board jurisdiction to 
adjudicate claims on the basis of evidence developed by the 
Board, but not reviewed by the RO-had been held to be 
invalid.  Disabled American Veterans (DAV) v. Secretary of 
Veterans Affairs (Secretary), 327 F.3d 1339 (Fed. Cir. 2003).  
Thus, in October 2003, the Board remanded the claims to the 
RO for initial consideration of the recently developed 
evidence and further action.   

In March 2004, the RO granted service connection for 
bilateral hearing loss, and assigned a zero percent 
(noncompensable) evaluation under Diagnostic Code 6100, 
effective from August 2001.  As the record, to date, reflects 
no disagreement with either the initial rating or the 
effective date assigned, it appears that the RO's grant of 
service connection for bilateral hearing loss resolved that 
matter. 

As the March 2004 supplemental SOC (SSOC) reflects the RO's 
continued denial of the claims for service connection for a 
bilateral shoulder disability, a bilateral knee disability, a 
bilateral ankle disability, and a low back disability, these 
matters remain on appeal.




FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claims on appeal has been accomplished.

2.  The competent evidence of record establishes that a 
relationship between each of the claimed disabilities and 
service is unlikely, and there is no contrary medical 
opinion.  

CONCLUSIONS OF LAW

1.  The criteria for service connection for a bilateral 
shoulder disability are not met.  38 U.S.C.A. §§ 1110, 1131, 
5103, 5103A , 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 
3.303 (2003). 

2.  The criteria for service connection for a bilateral knee 
disability are not met.  38 U.S.C.A. §§ 1110, 1131, 5103, 
5103A , 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 
(2003). 

3.  The criteria for service connection for a bilateral ankle 
disability are not met.  38 U.S.C.A. §§ 1110, 1131, 5103, 
5103A , 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 
(2003). 

4.  The criteria for service connection for a low back 
disability are not met.  38 U.S.C.A. §§ 1110, 1131, 5103, 
5103A , 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 
(2003). 







REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

Initially, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), was signed into law.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002).  
To implement the provisions of the law, VA promulgated 
regulations at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2003).  The VCAA and its implementing regulations include, 
upon the submission of a substantially complete application 
for benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify the 
claimant of what evidence will be obtained by whom.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In addition, 
they define the obligation of VA with respect to its duty to 
assist a claimant in obtaining evidence.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159(c).

Considering the record in light of the duties imposed by the 
VCAA and its implementing regulations, the Board finds that 
all notification and development action needed to fairly 
adjudicate each of the claims on appeal has been 
accomplished.

Through the April 2002 SOC and the March 2004 supplemental 
SOC (SSOC), as well as the January 2002 and January 2004 
letters, the RO notified the veteran of the legal criteria 
governing the claims, the evidence that has been considered 
in connection with the appeal, and the bases for the denial 
of the claims for service connection for a bilateral shoulder 
disability, a bilateral knee disability, a bilateral ankle 
disability, and a low back disability.  The RO notified the 
veteran of the three criteria for establishing service 
connection, and of the need for evidence of a continuity of 
symptomatology since service, and for medical statements from 
treating physicians.  Thus, the Board finds that the veteran 
has received sufficient notice of the information and 
evidence needed to support the claims, and has been afforded 
ample opportunity to submit such information and evidence.  

The Board also finds that the RO's January 2002 letter 
satisfies the statutory and regulatory requirement that VA 
notify a claimant of what evidence, if any, will be obtained 
by the claimant and which evidence, if any, will be retrieved 
by VA.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002) (addressing the duties imposed by 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b)).  The RO also informed 
him that VA would make reasonable efforts to help him get 
evidence necessary to support his claims, particularly, 
medical records, if he gave the VA enough information about 
such records so that VA could request them from the person or 
agency that had them.  The RO's letter requested that the 
veteran provide the names and addresses of medical providers, 
the time frame covered by the records, and the condition for 
which he was treated, and notified him that VA would request 
such records on his behalf if he signed a release authorizing 
it to request them.  That letter also invited the veteran to 
submit any addition evidence in his possession.  

The Board points out that, in the recent decision of 
Pelegrini v. Principi, 17 Vet. App. 412 (2004), the United 
States Court of Appeals for Veterans Claims (Court) held that 
proper VCAA notice should notify the veteran of:  (1) the 
evidence that is needed to substantiate the claim(s); (2) the 
evidence, if any, to be obtained by the VA; (3) the evidence, 
if any, to be provided by the claimant; and (4) a request by 
the VA that the claimant provide any evidence in the 
claimant's possession that pertains to this claim (or 
claims).  As explained above, all of these requirements have 
been met in the instant case.  

However, Pelegrini also held that the plain language of 38 
U.S.C.A. § 5103(a) (West 2002), requires that notice to a 
claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," the Secretary receives a 
complete or substantially complete application for VA-
administered benefits.  In that case, the Court determined 
that VA had failed to demonstrate that a lack of such a 
pre-adjudication notice was not prejudicial to the claimant.  
See 38 U.S.C.A § 7261(b) (West 2002) (providing that "[i]n 
making the determinations under [38 U.S.C.A. § 7261(a)], the 
Court shall take due account of the rule of prejudicial 
error.").  Pelegrini, 17 Vet. App. at 422.  

In the matters now before the Board, as indicated above, 
documents meeting the VCAA's notice requirements were 
provided to the veteran both before and after the rating 
decision on appeal.  However, the Board finds that the 
veteran has not, in any way, been prejudiced by the RO's 
actions.  As indicated above, the RO issued a SOC in April 
2002, explaining what was needed to substantiate the claims, 
a little more than a month after the March 2002 rating 
decision on appeal.  Thereafter, the veteran was thereafter 
afforded the opportunity to respond.  The RO did not again 
adjudicate the claim until March 2004.  The Board also points 
out that the case came to the Board in June 2004, well after 
the one-year period for response to any such notice (see 
38 U.S.C.A. § 5103(b)(1)).  

Under these circumstances, the Board finds that, to the 
extent that VA has failed to completely fulfill any duty to 
notify the veteran prior to the initial adjudication of the 
claim, such error is harmless.  See ATD Corp. v. Lydall, 
Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).  

The Board also finds that there is no indication that any 
additional action is needed to comply with the duty to assist 
the veteran.  As indicated below, the RO has obtained copies 
of the veteran's service medical records and private medical 
treatment records, and has arranged for the veteran to 
undergo VA examination in connection with the issues on 
appeal.  The veteran also has been given opportunities to 
submit and/or identify evidence to support his claims.  
Significantly, no outstanding sources of pertinent evidence, 
to include from any treatment providers, has been identified, 
and the veteran has not indicated that there is any 
outstanding pertinent evidence that has not been obtained.

Under these circumstances, the Board finds that there is no 
prejudice to the veteran in the Board proceeding, at this 
juncture, with a decision on each of the claims on appeal at 
this juncture.



II.  Analysis

Service connection may be established for disability 
resulting from an injury suffered or disease contracted in 
the line of duty, or for aggravation of a pre-existing injury 
or disease in the line of duty.  38 U.S.C.A. §§ 1110, 1131.  
Service connection may be granted for a disability diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disability is due 
to disease or injury that was incurred in or aggravated by 
service.  38 C.F.R. §§ 3.102, 3.303(d).  Service connection 
requires a finding of the existence of a current disability 
and a connection between the veteran's service and the 
disability.  Watson v. Brown, 4 Vet. App. 309 (1993).  

In adjudicating a claim for benefits, the Board must 
determine whether a preponderance of the evidence supports 
the claim or whether all of the evidence is in relative 
equipoise, with the veteran prevailing in either event, or 
whether a preponderance of the evidence is against the claim, 
in which case the claim must be denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 53-56 (1990).  

In this case, service medical records at the time of the 
veteran's enlistment examination and at the time of his 
separation examination show no abnormalities of the upper 
extremities, lower extremities, feet, or spine.  His DD-Form 
214 indicates that he did receive a Parachutist Badge.  

During a February 2004 VA examination, the veteran reported 
that he had not sought any medical care and could not 
remember a time that he actually sustained an injury that 
required medical attention as a result of his parachute jumps 
in service.  The VA examiner also reviewed the veteran's 
claims file and noted no documentation of any specific injury 
in service.

Regarding each of the veteran's claimed disabilities, the 
evidence clearly shows that the veteran experiences some 
current disability.  However, the only competent evidence on 
the question of medical relationship between current 
disability and service tends to militate against each of the 
claims.  

With respect to the bilateral shoulder disability, the 
veteran reported bilateral shoulder pain associated with 
stiffness, easy fatigability, and lack of endurance secondary 
to focal shoulder pain.  He denied a history of inflammatory 
arthritis.  The veteran indicated that the discomfort in his 
shoulders began about 10 to 12 years ago, with no obvious 
etiology.  

On examination, the examiner noted tenderness, but without 
obvious swelling, effusion, or muscle spasms.  Examination 
also revealed an acromioclavicular separation, which the 
veteran reported was secondary to a motor vehicle accident in 
1998.  Forward flexion of each shoulder ranged from 0 to 180 
degrees; abduction of the right shoulder was from 0 to 150 
degrees, and abduction of the left shoulder was from 0 to 180 
degrees.  Extension, bilaterally, ranged from 0 to 35 
degrees; internal and external rotation, bilaterally, ranged 
from 0 to 80 degrees.  Upper body strength appeared to be 
within normal limits.  Imaging studies revealed no acute 
fractures, dislocation, or bony destruction; there was right-
sided low subacromial narrowing, which may indicate that the 
veteran suffered an injury to the rotator cuff at the time of 
the motor vehicle accident.    

The February 2004 examiner provided a medical opinion based 
upon a review of the veteran's claims file, the relevant 
history, and current examination; he opined that it was 
unlikely that the veteran's complaints, regarding his 
shoulders, are related to the veteran's active service, to 
include multiple parachute jumps.  The February 2004 examiner 
supported this opinion by noting that there were neither 
complaints nor reports of injury in service, and that the 
veteran had performed the average number of jumps for 
individuals with jump status.  

With respect to the veteran's bilateral knee disability, 
private medical records, received in January 2002, indicate 
that the veteran had a probable tear of the medial meniscus 
of his left knee in November 1995.  Records show complaints 
of left knee pain since January 1995, with some mild relief 
from a steroid injection.  The examiner also diagnosed the 
veteran with possible early osteoarthritis.  The following 
surgical procedures were performed:  Arthroscopy partial left 
medial meniscectomy, and cartilage shaving of the medial and 
lateral femoral condyles and patella and patellofemoral area.

During the February 2004 VA examination, the veteran reported 
bilateral knee pain associated with weakness, stiffness, 
instability, sense of giving way, occasional sense of 
locking, easy fatigability, and lack of endurance secondary 
to focal knee pain.  He wore a knee brace for mobility.  The 
veteran indicated that the discomfort in his knees began 
about 10 to 12 years ago, with no obvious etiology.  He 
reported the arthroscopy, and indicated that he still had 
difficulty arising from the bath, secondary to knee pain, and 
reported unsteadiness of gait.  The veteran was involved in 
no recreational activities that require prolonged standing, 
walking, or running.

On examination, there was an obvious genu varum, bilaterally, 
of the knees. The right knee flexed from 0 to 120 degrees, 
and the left knee flexed from 0 to 105 degrees.  Full 
extension was lacking by 5 degrees on the right knee, and by 
10 degrees on the left knee.  Lachman was 2+ in the left 
knee; the right knee appeared within normal limits.  
McMurray's test was positive on the left, but negative on the 
right.  Valgus and varus instability showed 1+ instability in 
the left at 0 degrees, and 2+ instability in the left at 30 
degrees; the right knee appeared within normal limits.  
Neither effusion nor swelling was noted.  Deep tendon 
reflexes were 1+ at the knees and ankles.  Straight leg 
raising test was negative both in sitting and supine 
position, but did elicit referred pain.  Lower body strength 
appeared to be within normal limits.  Bilateral knee films 
showed osteoarthritic changes of both the right and left 
knee, which were more pronounced on the left and associated 
with probable internal derangement and ligamentous laxity. 

Here again, the February 2004 examiner provided a medical 
opinion based upon a review of the veteran's claims file, the 
relevant history, and current examination; he opined that it 
was unlikely that the veteran's complaints, regarding his 
knees, are related to the veteran's active service, to 
include multiple parachute jumps.  The February 2004 examiner 
supported this opinion by noting that there were neither 
complaints nor reports of injury in service, and that the 
veteran had performed the average number of jumps for 
individuals with jump status.  

With respect to the bilateral ankle disability, the veteran 
reported bilateral ankle pain associated with weakness, 
stiffness, swelling, sense of instability, giving way, easy 
fatigability, and lack of endurance secondary to focal ankle 
pain. The veteran also had an antalgic gait, which may be 
secondary to foot or ankle pain.  He wore no corrective 
shoes.  The veteran indicated that the discomfort in his 
ankles began about 10 to 12 years ago, with no obvious 
etiology.

On examination, the examiner noted neither swelling nor 
effusion of the ankles.  There was tenderness to palpation 
globally over both ankles, without muscle spasms. The right 
ankle dorsiflexed from 0 to 10 degrees; the left ankle 
dorsiflexed from 0 to 5 degrees.  Plantar flexion, 
bilaterally, was from 0 to 35 degrees.  Deep tendon reflexes 
were 1+ at the knees and ankles.  Lower body strength 
appeared to be within normal limits.  Imaging studies 
revealed a somewhat flattening of the plantar arches 
bilaterally, but otherwise unremarkable.

In this case, the February 2004 examiner opined that it was 
unlikely that the veteran's complaints regarding his ankles 
are related to the veteran's active service, to include 
multiple parachute jumps.  Here again, the February 2004 
examiner supported this opinion by noting that there were 
neither complaints nor reports of injury in service, and that 
the veteran had performed the average number of jumps for 
individuals with jump status.  

With respect to the veteran's low back disability, the 
veteran reported lumbar spine pain without lower extremity 
pain.  The veteran indicated that he had incapacitating pain 
on average of twice a year, requiring bed rest of 
approximately one day per episode.  The veteran reported that 
his back pain was associated with weakness, stiffness, giving 
way, and easy fatigability, as well as lack of endurance 
secondary to focal back pain.  The veteran also reported 
numbness over the anterior right thigh, of a duration of 
approximately 30 years, and weakness; however, he knew of no 
acute etiology of back or right thigh pain.  The veteran's 
posture was abnormal; there was a mild loss of lordosis of 
the lumbar spine.  The veteran also had an antalgic gait, 
which may be secondary to foot or ankle pain.

On examination, the examiner noted tenderness to palpation 
over the lumbar spine, particularly in the L4-5, L5-S1 area.  
Flexion ranged from 0 to 75 degrees; extension was from 0 to 
15 degrees.  Lateral bending, bilaterally, was from 0 to 
20 degrees.  Right rotation was from 0 to 40 degrees, and 
left rotation was from 0 to 55 degrees.  Waddell signs were 
negative. Upper and lower body strength appeared to be within 
normal limits.  Straight leg raising test was negative both 
in sitting and supine position, but did elicit referred pain.  
Imaging revealed a normal lordotic appearance of the lumbar 
spine, with fairly well preserved intervertebral disc spaces; 
there was neither fracture nor subluxation, nor significant 
degenerative changes.  The examiner noted that, although 
there was no evidence of significant abnormalities, the 
veteran's complaints were compatible with intervertebral disk 
disease.

Also as regards the back, the February 2004 examiner opined 
that it was unlikely that the veteran's complaints, regarding 
his lumbar spine, are related to the veteran's active 
service, to include multiple parachute jumps.  The February 
2004 examiner also supported this opinion by noting that 
there were neither complaints nor reports of injury in 
service, and that the veteran had performed the average 
number of jumps for individuals with jump status.  

As indicated above, on the question of medical nexus, the 
competent medical evidence of record-specifically, the 
opinion of the February 2004 examiner-weighs against each of 
the claims on appeal, and the neither presented, nor alluded 
to the existence of any contrary medical opinion (i.e., one 
that would support his assertions as to a nexus between any 
of the claimed disabilities and service), despite 
specifically being asked or invited to present or identify 
such evidence via the RO's January 2002 letter.  

The Board has considered the veteran's assertions; however, 
as a layperson without the appropriate medical training or 
expertise, the veteran is not competent to render a probative 
opinion on a medical matter, such as whether his disabilities 
are, in fact, medically related to service.  See Bostain v. 
West , 11 Vet. App. 124, 127 (1998), citing Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  See also Routen v. Brown, 
10 Vet. App. 183, 186 (1997) ("a layperson is generally not 
capable of opining on matters requiring medical knowledge").  

Under these circumstances, each of the claims on appeal must 
be denied.  In reaching this decision, the Board has 
considered the applicability of the benefit-of-the-doubt 
doctrine.  However, as the preponderance of the evidence 
weighs against each claim, that doctrine is not applicable.  
See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. 
App. at 53-56.


ORDER

Service connection for a bilateral shoulder disability is 
denied.

Service connection for a bilateral knee disability is denied.

Service connection for a bilateral ankle disability is 
denied.

Service connection for a low back disability is denied. 



	                        
____________________________________________
	JACQUELINE E. MONROE
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



